             Case 1:16-cv-02248-DCF Document 37 Filed 10/12/18 Page 1 of 1

                                                                  USDCSDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                DOC#:          1


     CARLOS M. SALAS AND ADA CRISTINA
                                                                  DATE FILED: JO/ JZ--/;?
                                                                                       I

     SALAS,
                                                           1ocv02248 (DF)
                                Plaintiffs,
                         vs.                               WITHDRAWAL OF APPEARANCE
     PETER SALAS, et al.,
                                Defendants.



                        Please withdraw the appearance of Alexander Litt on behalf of Plaintiffs

     CARLOS M. SALAS AND ADA CRISTINA SALAS, in the above-captioned matter.


     September 13, 2018                       By:    /s/ Alexander Litt
                                                     Alexander Litt, Esq.

                                                     ANDERSON KILL P. C. "'
                                                     1251 Avenue of the Americas, 42 nd fl.
                                                     New York, New York 10020
SO ORDERED:                                          Telephone: 212-278-1000
                                                     Facsimile:   212-278-1733
                                                     alitt@andersonkill.com
----~-i.M.4'..~-------
      DEBRA FREEMAN                                  Attorneys for Plaintiffs
UNITED STATES MAGISTRATE JUDGE




     docs-100040465.1
